DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15 and 16 directed to inventions non-elected without traverse in the reply filed 07/01/2019.  Accordingly, claims 15-16 have been cancelled (see Examiner’s Amendment section below).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15: (CANCELLED)
Claim 16: (CANCELLED)

	-END OF AMENDMENT-
Response to Amendment and Status of Claims
	Applicant’s amendment filed 03/24/2021 has been entered. Claim 7 has been amended. Claims 7-14 are allowed.
	Claims 15-16 have been cancelled as discussed above.

Reasons for Allowance
Claims 7-14 are allowed. 
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 7, the prior art does not anticipate or reasonably render obvious the cumulative limitations of the claim, with particular attention to the features of
“…an internal oxide layer having a thickness of not less than 1 μm nor more than 30 μm is provided right below an oxide scale of a steel sheet surface layer portion; and 
an internal oxide in a crystal grain existing in a region of greater than 0% and 30% or less of a thickness of the internal oxide layer from an interface between the internal oxide layer and base iron toward the surface layer oxide scale: 
contains Si and has a thickness of not less than 10 nm nor more than 200 nm; and 
forms a net-like structure in which one or more branches of the internal oxide exist in any 1 μm x 1 µm square region of a cross section and an internal oxide at any crystal grain boundary with a length of 1 μm is connected to one or more of the internal oxides, and 
wherein the net-like structure is formed in a manner that the internal oxides are dispersed in substantially the entire area in the crystal grain.”

The closest prior art is Suzuki et al. (JP2009287094A; of record). The applicant states that Suzuki discloses a dendrite-like structure in Fig. 2b. However, as illustrated in Fig. 2b of Suzuki, the dendrite-like structure of Suzuki is not formed in a manner such that the internal oxides are dispersed in substantially the entire area in the crystal grain (see pages 9-10 of arguments). In the present invention, the net-like structure is formed in a manner such that the internal oxides are dispersed, not only in the grain boundary and near the grain boundary, but is not formed such that the dendrites are dispersed in substantially the entire area in the crystal grain. See Fig 2(b) of Suzuki, which is in contrast to Fig. 1 of the applicant’s invention:




    PNG
    media_image1.png
    554
    569
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    271
    837
    media_image2.png
    Greyscale

Fig. 2(b) of Suzuki (above) vs. Fig. 1 of the present invention (below)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 03/24/2021 with respect to the rejection under § 112(d) (see page 8 of arguments) are found persuasive. As discussed in during the interview (see Interview Summary mailed 03/01/2021, the numerical range of 0-50% in dependent claims 11-14 is narrower in scope than the range of 0-30% of the independent claim, because the greater depth of 50% of the oxide layer is narrower in scope and is more difficult to achieve, and therefore further limits the scope of the smaller oxide depth of 0-30% as required by the independent claim.  The rejection of claims 11-14 has been withdrawn. 
	In view of the applicant’s amendment to claim 7 and the arguments filed 03/24/2021 with respect to the rejection under § 103 which are found persuasive, the rejection of claims 7-14 under § 103 has been withdrawn for the reasons discussed in the “Reasons for Allowance” section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masatoshi et al. (JP 2013237924 A) discloses a hot rolled steel containing grain boundary oxide layer of about 5 μm or more which is generated immediately below the scale layer of the hot-rolled steel sheet, and is appropriately removed by pickling after hot rolling to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731